     Case: 1:20-cv-02590 Document #: 14 Filed: 10/14/20 Page 1 of 2 PageID #:60




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LOOP SPINE & SPORTS CENTER, LTD.,                    )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )       20 C 2590
                                                     )
LIFESTYLE NUTRITION, INC.,                           )
CHRISTOPHER FUZY,                                    )
and JOHN DOES 1-10,                                  )
                                                     )
               Defendants.                           )

                                   NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Loop Spine & Sports Center, Ltd.

voluntarily dismisses its individual claims against defendants Lifestyle Nutrition, Inc. and

Christopher Fuzy with prejudice and without costs. Plaintiff Loop Spine & Sports Center, Ltd.

voluntarily dismisses its class claims against defendants Lifestyle Nutrition, Inc. and Christopher

Fuzy without prejudice and without costs. Plaintiff Loop Spine & Sports Center, Ltd. voluntarily

dismisses its claims against defendants John Does 1-10 without prejudice and without costs.


                                              Respectfully submitted,

                                              s/ Heather Kolbus
                                              Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)
     Case: 1:20-cv-02590 Document #: 14 Filed: 10/14/20 Page 2 of 2 PageID #:61




                               CERTIFICATE OF SERVICE

       I, Heather Kolbus, hereby certify that on October 14, 2020, I caused a true and accurate
copy of the foregoing document to be filed with the Court’s CM/ECF system, and to be served by
U.S. Mail upon the following:

       Lifestyle Nutrition, Inc.
       c/o Christopher Fuzy, Registered Agent
       1741 Coral Gardens Drive
       Wilton Manors, FL 33334

       Christopher Fuzy
       1741 Coral Gardens Drive
       Wilton Manors, FL 33334

                                           s/ Heather Kolbus
                                           Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)
